  Case 17-62006       Doc 34   Filed 12/13/20 Entered 12/13/20 18:00:22      Desc Main
                                 Document     Page 1 of 3




U.S. Bank Trust National Association,         U.S. Bank Trust National Association,
as Trustee of Dwelling Series IV Trust        as Trustee of the Tiki Series IV Trust


                                                                    11-1
                                                               227,824.19
 c/o SN Servicing Corporation                                   12/13/2017
 323 5th Street
 Eureka, CA 95501
                                                       800-603-0836
      800-603-0836
                       2022                                           2022




    /s/ Keith Yacko                                    12/13/2020
         Case 17-62006        Doc 34     Filed 12/13/20 Entered 12/13/20 18:00:22           Desc Main
                                           Document     Page 2 of 3

                                                                                                    (800) 603-0836
                                                                                   Para Español, Ext. 2660 o 2643
         323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
         EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                        Branch Office NMLS #9785



                                                                                              September 14, 2020

                                                                            SnscLoanID0000302022
 ANTONIO E DAVI
 18414 DEEP WOODS LN
 GORDONSVILLE VA 22942



RE: Loan Number:
    Collateral: 18414 DEEP WOODS LANE; GORDONSVILLE, VA


                     NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
Dear Borrower:

The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
your contractual obligations as described in your loan documents. The information below describes the
details of the assignment, sale or transfer of your mortgage loan:

  •   Date of Assignment, Sale or Transfer: August 19, 2020

  •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
      where the property securing this mortgage is located or registered with Mortgage Electronic
      Registration systems, Inc. whichever is applicable to this mortgage loan.


  •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
      Your servicer collects payments for your account. If you have any questions about your loan,
      please contact your servicer at the telephone number, address or website listed below:

      Name:               SN Servicing Corporation
      Address:            323 Fifth Street, Eureka CA 95501
      Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
      Website Address:    www.snsc.com

  •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
      owner is:
      Name:               U.S. Bank Trust National Association, as Trustee of Dwelling Series IV Trust
      Address:            7114 E Stetson Dr Ste 250; Scottsdale, AZ 85251
      Telephone Number: (800) 603-0836

Partial Payment:
On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
loan.

If this loan is sold, your new lender may have a different policy.

Please do not send payments to the owner listed above, as they will not be credited to your loan. Your
monthly payments and all inquiries must be sent directly to your servicer, SN Servicing Corporation.
The servicer has authority to act on the owner’s behalf with regard to the administration of your loan.
  Case 17-62006       Doc 34    Filed 12/13/20 Entered 12/13/20 18:00:22            Desc Main
                                  Document     Page 3 of 3



                                CERTIFICATE OF SERVICE
The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the TRANSFER OF CLAIM OTHER THAN FOR SECURITY in the above
captioned case was this day served upon the below named persons by mailing, postage prepaid,
first class mail or by electronic service copy of such instrument to each person, party, and/or
counsel at the addresses shown below:

Via U.S. Mail
Maria Rose Davi-Schettino
18414 Deep Woods Lane
Gordonsville, VA 22942

Frank J Schettino
18414 Deep Woods Lane
Gordonsville, VA 22942



Via CM/ECF electronic service:
Herbert L Beskin
Office of the United States Trustee
210 First Street Suite 505
Roanoke, VA 24011

Shannon T Morgan
Royer Caramanis PLC
200-C Garrett STreet
Charlottesville, VA 22902

Office of the United States Trustee
210 First Street, Suite 505
Roanoke, VA 24011

Dated: December 13, 2020


                                             Respectfully submitted,
                                             /s/ Keith Yacko
                                             Keith Yacko, Virginia Bar No. 37854
                                             MCMICHAEL TAYLOR GRAY, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             E-mail: kyacko@mtglaw.com
